Title: To George Washington from John Vaughan, 28 April 1794
From: Vaughan, John
To: Washington, George


          
            D. sir.
            28. April 1794
          
          Having mentioned to Mr Hamilton the Substance of a sentiment conveyed to me by D[r]
            Bancroft, He thought the communication would be agreeable to you I enclose the original
            & have made an extract. I remain with the greatest esteem
            your st
          
            Jn Vaughan
          
        